Case 1:20-cv-05125-ENV-LB Document 10 Filed 03/19/21 Page 1 of 2 PageID #: 31




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


STEPHEN BRADSHAW, individually and on
behalf of all others similarly situated,
                                                       No.: 1:20-cv-05125
                   Plaintiff,

       v.

BLUE DIAMOND GROWERS,

                   Defendant.


                         JOINT NOTICE OF CLASS SETTLEMENT

       Counsel for plaintiff Stephen Bradshaw and Defendant Blue Diamond Growers (“BDG”)

hereby notify the Court that the parties have reached an agreement to settle the above-captioned

litigation on a classwide basis. As part of the agreed-upon settlement, the parties simultaneously

settled an earlier-filed related putative class action pending before the Honorable Cathy Seibel in

the Southern District of New York, Biegel v. Blue Diamond Growers, Case No. 7:20-cv-03032,

and intend to seek approval of the settlement by Judge Seibel in that case.

       In view of the parties’ settlement and the forthcoming Motion for Preliminary Approval

to be submitted in Biegel, the parties respectfully request that the Court adjourn all dates and

deadlines, including, without limitation, the deadline for BDG to answer, move, or otherwise

respond to the Complaint, pending final approval of the class settlement by Judge Seibel. The

parties will promptly notify the Court when such approval is obtained or if they fail to obtain

such approval.
Case 1:20-cv-05125-ENV-LB Document 10 Filed 03/19/21 Page 2 of 2 PageID #: 32




Dated: March 19, 2020


                                   Respectfully submitted,


/s/ Michael Reese                                 /s/ Rachael C. Kessler
Michael Reese                                    Colleen Carey Gulliver
Reese LLP                                        Rachael C. Kessler
100 West 93rd Street                             Negin Hadaghian
16th Floor                                       1251 Avenue of the Americas
New York, New York 10025                         New York, New York 10020-1104
Phone: (212) 643-0500                            Phone: (212) 335-4500
Fax: (212) 253-4272                              Fax: (212) 335-4501
Email: mreese@reesellp.com                       Email: colleen.gulliver@us.dlapiper.com
                                                         rachael.kessler@us.dlapiper.com
Spencer Sheehan                                          negin.hadaghian@us.dlapiper.com
Sheehan & Associates, P.C.
60 Cuttermill Road                               Stefanie J. Fogel (to be admitted pro hac
Suite 409                                        vice)
Great Neck, New York 11021                       33 Arch Street, 26th Floor
Phone: (516) 260-7080                            Boston, Massachusetts 02110-1447
Fax: (516) 234-7800                              Phone: (617) 406-6053
Email: spencer@spencersheehan.com                Fax: (215) 606-3364
                                                 Email: stefanie.fogel@us.dlapiper.com
Counsel for Plaintiff Stephen Bradshaw
                                                 Counsel for Defendant Blue Diamond
                                                 Growers




                                             2
